DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After Final argument filed on April 13, 2022 has been entered and is found to be persuasive. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Li [US 20130108146 A1] teaches a method that includes (a) creating a plurality of patterns on a plurality of dies, the plurality of dies being formed upon a semiconductor wafer, the plurality of patterns being formed so that each of the dies has a different focus and exposure energy value, (b) selecting at least one known acceptable die from the wafer, wherein acceptability is determined at least in part by a critical dimension value and a defect status, (c) using optical inspection, comparing the at least one known acceptable die to a first subset of the plurality of dies, and (d) classifying each die in the first subset as within established limits or outside of the established limits in response to (c). 
	However, with regard to claim 1, the prior art of record does not anticipate nor
render obvious to one skilled in the art a method of determining a focus of a lithographic
apparatus as claimed, more specifically, the method comprising steps of obtaining first
data derived from a first measurement of a property of a target pattern formed on a
substrate by exposing the substrate using the lithographic apparatus, wherein the first
measurement is performed before the substrate is etched; obtaining second data
derived from a second measurement of the property of the target pattern, wherein the
second measurement is performed after the substrate is etched (Para 32 and 33): and
determining, by a hardware computer system and using the first data and the second
data, a value of focus of the lithographic apparatus used to form the target pattern, the
determined value representing focus of an optical system as well as any substrate
unflatness and/or any positioning inaccuracy of the substrate, as required by claim 1.
	With regard to claim 10, the prior art of record does not anticipate nor render
obvious to one skilled in the art an apparatus configured to determine a focus of a
lithographic apparatus as claimed, more specifically the apparatus comprising a
measurement system configured to: 1) obtain first data by performing a first measurement of a property of a target pattern formed on a substrate by exposing the
substrate using the projection system, wherein the first measurement is performed
before the substrate is etched; and 2) obtain second data by performing a second
measurement of the property of the target pattern, wherein the second measurement is
performed after the substrate is etched (Para 32 and 33); and a data processing unit
configured to determine, using the first data and the second data, a value of focus of the
lithographic apparatus used to form the target pattern, the determined value
representing focus of an optical system as well as any substrate unflatness and/or any
positioning inaccuracy of the substrate, as required by claim 10.
	With regard to claim 15, the prior art of record does not anticipate nor render obvious to one skilled in the art a computer program product comprising a non-transitory computer-readable medium as claimed, more specifically the computer program product configured to cause the computer system to at least: obtain first data derived from a first measurement of a property of a target pattern formed on a substrate by exposing the substrate using a lithographic apparatus, wherein the first measurement is performed before the substrate is etched; obtain second data derived from a second measurement of the property of the target pattern, wherein the second measurement is performed after the substrate is etched: and determine, using the first data and the second data, an unknown value of focus of the lithographic apparatus physically occurring within the lithographic apparatus at the time the lithographic apparatus is used to form the target pattern, in combination with the other elements required by claim 15.
	Claims 2-9, 11-14 and 16-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882